PETERSON, Judge.
Richard Reed appeals his sentences after being convicted of first-degree murder, sexual battery, and kidnapping. He suggests that, because the written sentencing departure order varies from the consistent oral pronouncement of the sentences and the written sentences, we should remand this case so that the trial court can correct the sentence. We decline to remand.
It is clear from the transcript of the sentencing hearing and the written sentences that the sentence for kidnapping is to run consecutive to the sentences for the other two crimes. The departure order contains a clerical error stating that the sentence for kidnapping would run consecutive to the sentence for murder and concurrent to the sentence for sexual battery. Nothing exists in the record to suggest that the sentences were ever to be other than consecutive to each other. There was never any discussion at the sentencing hearing indicating that the sentences were to be other than consecutive to one another. We note the clerical error and amend the departure order to substitute the word “consecutive” for “concurrent.”
We find no merit in the other issue raised on appeal and affirm the judgments and sentences.
AFFIRMED.
GOSHORN, C.J., and GRIFFIN, J., concur.